Citation Nr: 1626575	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1999 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a right knee disability.

The matter was previously remanded by the Board in June 2012, December 2013, April 2014, August 2014, and October 2015.


FINDING OF FACT

Right knee patellofemoral pain syndrome is proximately due to/aggravated by left knee patellofemoral pain syndrome.


CONCLUSION OF LAW

The criteria for service connection for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Here, the most recent VA examination, dated May 2015, diagnosed patellofemoral pain syndrome in the right knee, and therefore a current right knee disability has been established.  There is no documentation of a right knee condition in service, and the Veteran acknowledged this fact, but has asserted that this right knee condition is due to her overcompensating for her service-connected left knee condition.  See June 2014 Statement; March 2013 VA Examination (reporting that right knee pain started 2 years earlier and developed after compensating for prolonged left knee pain).

In addition to the above, service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

This claim on appeal has been remanded four times in order to obtain an adequate examination and opinion regarding the etiology of the Veteran's right knee condition, and one additional time when the Veteran missed a scheduled examination due to a possible notice error.  The most recent opinion was obtained in January 2016.  That examiner stated that there was no medical evidence connecting right knee patellofemoral pain syndrome to left knee patellofemoral pain syndrome as the contention was completely subjective, without any objective supporting evidence.  However, this opinion does not address documented evidence of an antalgic gait favoring the left lower extremity contained in the Veteran's service treatment records, and does not generally discuss the effect, if any, of an antalgic gait on the right knee.  The bare assertion that there is no objective evidence supporting a connection between the right knee and left knee is not an adequate rationale for a VA opinion.

Although the record contains a limited amount of competent and adequate medical evidence addressing the relationship between the Veteran's right knee and service-connected left knee, the Board finds that service connection for right knee patellofemoral pain syndrome is warranted.  A March 2013 VA opinion, which did not specifically address secondary service connection, nonetheless concluded that the Veteran's right knee condition was not directly related to service because she reported that right knee pain started only two years earlier and developed after compensating for prolonged left knee pain.  Resolving all doubts in the Veteran's favor, this opinion tends to indicate that the right knee condition was caused by the left knee condition, thus satisfying the criteria for secondary service connection.


ORDER

Service connection for right knee patellofemoral pain syndrome is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


